DETAILED ACTION
This communication is in response to the application filed on 04/27/2020, in which claims 1-4, 10-17, 21-24, 33-37, 45, and 46 were presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of applicant's claim for domestic priority under 35 USC 119(e), based on provisional applications # 62/577,731, filed on 10/27/2017, and for priority based on international application PCT/EP2018/077279, filed on 10/08/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2020 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-17, and 33-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims as written may be are drawn to “a controller manager arranged to enable a switch of a communication network…” (see claim 11) and “a controller agent arranged to enable a switch of a communication network…” (see claim 33), each without claiming any structural components, such as a processor and memory. A review of the 
Claims 12-17 and 34-37 are also rejected for the deficiencies of their parent claims.

Claim 45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “a computer program comprising instructions…”, without claiming a processor by which to execute the instructions and a memory/non-transitory computer readable medium by which to store the instructions executed the processor. Absent such structural components, one of ordinary skill in the art could broadly and reasonably interpret the controller manager and controller agent as software per se, when there is no language in the claim or specification by which the claim elements can be made functional and statutory. A person of ordinary skill in the art would interpret the limitations to mean merely computer executable functions, rendering the claimed computer program as comprising merely executable functions, which is non-statutory. As such, claim45 is drawn to non-statutory subject matter. See MPEP § 2106.01.

Claim 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to “a carrier containing the computer program of claim 45, wherein the carrier is one of an electronic signal, optical signal, radio signal, or computer readable storage medium”, which could encompass statutory media (non-transitory) as well as non-statutory subject matter (transitory) such as a signal or waves. A transitory, propagating signal is not a process, machine, manufacture, or composition of matter. Those four categories define the explicit scope and reach of subject matter patentable under 35 USC. § 101; thus, such a signal cannot be patentable subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims: 1-4, 10-17, 21-24, 33-37, 45, and 46:

Claims 1-4, 10-17, 21-24, 33-37, 45, and 46 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Atli et al. (US 20180205656), hereafter Atli, and further in view of Yamada (US 20160337245), hereafter Yamada.
Regarding claim 1, Atli discloses a method ([0020] see method) performed by a controller manager for enabling a switch of a communication network to be controlled by a switch controller that performs logic switch operations ([0059, where the BQE corresponds to the controller manager), the method comprising:
obtaining, from a controller agent, measurements related to connectivity to a set of switch controllers ([0059] see agent 111, where agent checks for congestion status of the network, see controller).
However, Atli does not explicitly disclose selecting at least one switch controller in the set of switch controllers based on the obtained measurements, to control said switch, and instructing the controller agent to set up or route a connection between the switch and the selected at least one switch controller.
However, Yamada, which is analogous to Atli in that network information is collected in order to determine network status and information in an SDN network, does disclose selecting at least one switch controller in the set of switch controllers based on the obtained measurements, to control said switch ([0079] see throughput characteristics between switch controllers and switches, [0113 where the processing modules correspond with the agents), and 
instructing the controller agent to set up or route a connection between the switch and the selected at least one switch controller ([0098] where the controller manager (which corresponds to OFC3) determines moving the switch to a substitute controller Cx, [0100], where the selection is based on the network attribute information).
Atli and Yamada (hereafter Atli-Yamada) are analogous art because each reference discloses network information is collected in order to determine network status and information in an SDN network. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Atli system of using agents to collect network data with the Yamada system. The motivation to combine would be to manage imbalances between a plurality of controllers, as taught by Yamada ([0063]). 

Regarding claim 2, the combination of Atli-Yamada discloses the features of claim 1, as discussed above. Atli further discloses wherein said measurements related to connectivity are obtained by instructing the controller agent to perform the measurements ([0059] where BQE (i.e., controller manager) requests network information measured by agent).

Regarding claim 3, the combination of Atli-Yamada discloses the features of claim 1, as discussed above. Atli further discloses wherein the obtained measurements are related to at least one of: network latency, processing latency and throughput ([0059] see packet related information and/or congestion information, which corresponds with latency and throughput).
However, Atli does not explicitly disclose the at least one switch controller with lowest latency and/or highest throughput is selected.
However, Yamada, which is analogous to Atli in that network information is collected in order to determine network status and information in an SDN network, does disclose the at least one switch controller with lowest latency and/or highest throughput is selected ([100] where a substitute controller is selected, [131] see throughput count as an attribute information).
Atli and Yamada (hereafter Atli-Yamada) are analogous art because each reference discloses network information is collected in order to determine network status and information in an SDN network. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Atli system of using agents to collect network data with the load balancing of controllers, as in the Yamada system. The motivation to combine would be to manage imbalances between a plurality of controllers, as taught by Yamada ([0063]). 

Regarding claim 4, the combination of Atli-Yamada discloses the features of claim 1, as discussed above. However, Atli does not explicitly disclose wherein the obtained measurements indicate 
However, Yamada, which is analogous to Atli in that network information is collected in order to determine network status and information in an SDN network, does disclose wherein the obtained measurements indicate connectivity to the switch controllers themselves or to one or more data centers where the switch controllers are located ([0131] see throughput information measured, [0133] see throughput information measured for each of the controllers, which indicates connectivity to switch controllers).
Atli and Yamada (hereafter Atli-Yamada) are analogous art because each reference discloses network information is collected in order to determine network status and information in an SDN network. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Atli system of using agents to collect network data with the load balancing of controllers, as in the Yamada system. The motivation to combine would be to manage imbalances between a plurality of controllers, as taught by Yamada ([0063]). 

Regarding claim 10, the combination of Atli-Yamada discloses the features of claim 1, as discussed above. Atli further discloses wherein the communication network is a Software Defined Network, SDN ([0035] see SDN network).

Regarding claim 11, Atli discloses a controller manager ([0059] see BQE, which corresponds to a controller manager, also see Fig. 5) arranged to enable a switch of a communication network to be controlled by a switch controller that performs logic switch operations, wherein the controller manager is configured to: 
obtain from a controller agent, measurements related to connectivity to a set of switch controllers ([0059] see agent 111, where agent checks for congestion status of the network, see controller).
Atli does not explicitly disclose select at least one switch controller in the set of switch controllers based on the obtained measurements, to control said switch, and instruct the controller agent to set up or route a connection between the switch and the selected at least one switch controller.
However, Yamada, which is analogous to Atli in that network information is collected in order to determine network status and information in an SDN network, does disclose select at least one switch controller in the set of switch controllers based on the obtained measurements, to control said switch ([0079] see throughput characteristics between switch controllers and switches, [0113 where the processing modules correspond with the agents),  and 
instruct the controller agent to set up or route a connection between the switch and the selected at least one switch controller ([0098] where the controller manager (which corresponds to OFC3) determines moving the switch to a substitute controller Cx, [0100], where the selection is based on the network attribute information).
Atli and Yamada (hereafter Atli-Yamada) are analogous art because each reference discloses network information is collected in order to determine network status and information in an SDN network. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Atli system of using agents to collect network data with the load balancing of controllers, as in the Yamada system. The motivation to combine would be to manage imbalances between a plurality of controllers, as taught by Yamada ([0063]). 

Regarding claim 12, the combination of Atli-Yamada discloses the features of claim 11, as discussed above. Atli further discloses wherein the controller manager is configured to obtain said measurements related to connectivity by instructing the controller agent to perform the measurements ([0059] where BQE (i.e., controller manager) requests network information measured by agent).

Regarding claim 13, the combination of Atli-Yamada discloses the features of claim 11, as discussed above. Atli further discloses wherein the obtained measurements are related to at least one of: network latency, processing latency and throughput ([0059] see packet related information and/or congestion information, which corresponds with latency and throughput).
However, Atli does not explicitly disclose the controller manager is configured to select the at least one switch controller with lowest latency and/or highest throughput.
However, Yamada, which is analogous to Atli in that network information is collected in order to determine network status and information in an SDN network, does disclose the controller manager is configured to select the at least one switch controller with lowest latency and/or highest throughput ([100] where a substitute controller is selected, [131] see throughput count as an attribute information).
Atli and Yamada (hereafter Atli-Yamada) are analogous art because each reference discloses network information is collected in order to determine network status and information in an SDN network. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Atli system of using agents to collect network data with the load balancing of controllers, as in the Yamada system. The motivation to combine would be to manage imbalances between a plurality of controllers, as taught by Yamada ([0063]). 

Regarding claim 14, the combination of Atli-Yamada discloses the features of claim 11, as discussed above. . However, Atli does not explicitly disclose wherein the obtained measurements indicate connectivity to the switch controllers themselves or to one or more data centers where the switch controllers are located.
However, Yamada, which is analogous to Atli in that network information is collected in order to determine network status and information in an SDN network, does disclose wherein the obtained measurements indicate connectivity to the switch controllers themselves or to one or more data centers where the switch controllers are located ([0131] see throughput information measured, [0133] see throughput information measured for each of the controllers, which indicates connectivity to switch controllers).
Atli and Yamada (hereafter Atli-Yamada) are analogous art because each reference discloses network information is collected in order to determine network status and information in an SDN network. prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Atli system of using agents to collect network data with the load balancing of controllers, as in the Yamada system. The motivation to combine would be to manage imbalances between a plurality of controllers, as taught by Yamada ([0063]). 

Regarding claim 15, the combination of Atli-Yamada discloses the features of claim 11, as discussed above. However, Atli does not explicitly disclose wherein the controller manager is configured to select the at least one switch controller is in response to receiving a connection request for the switch from the controller agent.
However, Yamada, which is analogous to Atli in that network information is collected in order to determine network status and information in an SDN network, does disclose wherein the controller manager is configured to select the at least one switch controller is in response to receiving a connection request for the switch from the controller agent ([0046] where switch transmits message inquiry, [0049] where controller manager (OFC3) determines path for switch to controller).
Atli and Yamada (hereafter Atli-Yamada) are analogous art because each reference discloses network information is collected in order to determine network status and information in an SDN network. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Atli system of using agents to collect network data with the load balancing of controllers, as in the Yamada system. The motivation to combine would be to manage imbalances between a plurality of controllers, as taught by Yamada ([0063]). 

Regarding claim 16, the combination of Atli-Yamada discloses the features of claim 11, as discussed above. However, Atli does not explicitly disclose wherein the controller manager is configured to control connection to the set of switch controllers by sending connectivity rules to the controller agent, said connectivity rules determining which switches should be connected to the respective switch controllers.
However, Yamada, which is analogous to Atli in that network information is collected in order to determine network status and information in an SDN network, does disclose wherein the controller manager is configured to control connection to the set of switch controllers by sending connectivity rules to the controller agent, said connectivity rules determining which switches should be connected to the respective switch controllers ([0046] where switch transmits message inquiry, where the rule corresponding to the switch is put into a flow table, [0049] where controller manager (OFC3) determines path for switch to controller).
Atli and Yamada (hereafter Atli-Yamada) are analogous art because each reference discloses network information is collected in order to determine network status and information in an SDN network. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Atli system of using agents to collect network data with the load balancing of controllers, as in the Yamada system. The motivation to combine would be to manage imbalances between a plurality of controllers, as taught by Yamada ([0063]). 

Regarding claim 17, the combination of Atli-Yamada discloses the features of claim 11, as discussed above. However, Atli does not explicitly disclose wherein the controller manager is configured to instruct the controller agent to set up or route a connection between the switch and the selected at least one switch controller by sending an IP mapping of each switch controller to the controller agent.
However, Yamada, which is analogous to Atli in that network information is collected in order to determine network status and information in an SDN network, does disclose wherein the controller manager is configured to instruct the controller agent to set up or route a connection between the switch ([0098] where the controller manager (which corresponds to OFC3) determines moving the switch to a substitute controller Cx) and the selected at least one switch controller by sending an IP mapping of each switch controller to the controller agent ([0046] where switch transmits message inquiry, where the rule corresponding to the switch is put into a flow table, where Examiner interprets the flow table to be an IP mapping of switch to controller, [0049] where controller manager (OFC3) determines path for switch to controller).
Atli and Yamada (hereafter Atli-Yamada) are analogous art because each reference discloses network information is collected in order to determine network status and information in an SDN network. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the Atli system of using agents to collect network data with the load balancing of controllers, as in the Yamada system. The motivation to combine would be to manage imbalances between a plurality of controllers, as taught by Yamada ([0063]). 

Regarding claim 21, Atli discloses a method ([0020] see method) performed by a controller agent for enabling a switch of a communication network to be controlled by a switch controller that performs logic switch operations ([0059] see agent), the method comprising: 
performing measurements related to connectivity to a set of switch controllers ([0059] see agent 111, where agent checks for congestion status of the network, see controller),  
reporting said measurements related to connectivity to a controller manager ([0059] where BQE corresponds to controller manager, where agent checks and reports congestion status of the network). 
However, Atli does not explicitly disclose receiving from the controller manager an instruction to set up or route a connection between the switch and at least one switch controller which has or have been selected based on the reported measurements related to connectivity, and setting up or routing a connection between the switch and the at least one switch controller according to the received instruction.
However, Yamada, which is analogous to Atli in that network information is collected in order to determine network status and information in an SDN network, does disclose receiving from the controller manager an instruction to set up or route a connection between the switch and at least one switch controller which has or have been selected based on the reported measurements related to connectivity ([0079] see throughput characteristics between switch controllers and switches, [0113 where the processing modules correspond with the agents, [0100], where the selection is based on the network attribute information), and 
setting up or routing a connection between the switch and the at least one switch controller according to the received instruction ([0098] where the controller manager (which corresponds to OFC3) determines moving the switch to a substitute controller Cx).
Atli and Yamada (hereafter Atli-Yamada) are analogous art because each reference discloses network information is collected in order to determine network status and information in an SDN network. prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Atli system of using agents to collect network data with the load balancing of controllers, as in the Yamada system. The motivation to combine would be to manage imbalances between a plurality of controllers, as taught by Yamada ([0063]). 

Regarding claim 22, the combination of Atli-Yamada discloses the features of claim 21, as discussed above. However, However, Atli does not explicitly disclose wherein the measurements related to connectivity are performed by measuring at least one of: a round trip delay between each switch controller and the controller agent, a delay between a request and a following response from the respective switch controller, and the amount of traffic sent to/from the respective switch controllers.
However, Yamada, which is analogous to Atli in that network information is collected in order to determine network status and information in an SDN network, does disclose wherein the measurements related to connectivity are performed by measuring at least one of: a round trip delay between each switch controller and the controller agent, a delay between a request and a following response from the respective switch controller, and the amount of traffic sent to/from the respective switch controllers ([0079] see throughput characteristics between controllers and switches).
Atli and Yamada (hereafter Atli-Yamada) are analogous art because each reference discloses network information is collected in order to determine network status and information in an SDN network. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Atli system of using agents to collect network data with the load balancing of controllers, as in the Yamada system. The motivation to combine would be to manage imbalances between a plurality of controllers, as taught by Yamada ([0063]). 

Regarding claim 23, the combination of Atli-Yamada discloses the features of claim 21, as discussed above. However, Atli does not explicitly disclose wherein the performed measurements indicate connectivity to the switch controllers themselves or to one or more data centers where the switch controllers are located.
Yamada, which is analogous to Atli in that network information is collected in order to determine network status and information in an SDN network, does disclose wherein the performed measurements indicate connectivity to the switch controllers themselves or to one or more data centers where the switch controllers are located ([0131] see throughput information measured, [0133] see throughput information measured for each of the controllers, which indicates connectivity to switch controllers).
Atli and Yamada (hereafter Atli-Yamada) are analogous art because each reference discloses network information is collected in order to determine network status and information in an SDN network. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Atli system of using agents to collect network data with the load balancing of controllers, as in the Yamada system. The motivation to combine would be to manage imbalances between a plurality of controllers, as taught by Yamada ([0063]). 

Regarding claim 24, the combination of Atli-Yamada discloses the features of claim 21, as discussed above. Atli further discloses wherein said measurements of connectivity are performed in response to receiving a measurement instruction from the controller manager ([0059] where BQE corresponds to controller manager, where agent checks and reports congestion status of the network). 

Regarding claim 33, Atli discloses a controller agent ([0059] see agent) arranged to enable a switch of a communication network to be controlled by a switch controller that performs logic switch operations, wherein the controller agent is configured to: 
perform measurements related to connectivity to a set of switch controllers ([0059] see agent 111, where agent checks for congestion status of the network, see controller),  
report said measurements related to connectivity to a controller manager ([0059] where BQE corresponds to controller manager, where agent checks and reports congestion status of the network). 
However, Atli does not explicitly disclose receive from the controller manager an instruction to set up or route a connection between the switch and at least one switch controller which has or have been 
However, Yamada, which is analogous to Atli in that network information is collected in order to determine network status and information in an SDN network, does disclose receive from the controller manager an instruction to set up or route a connection between the switch and at least one switch controller which has or have been selected based on the reported measurements related to connectivity ([0079] see throughput characteristics between switch controllers and switches, [0113 where the processing modules correspond with the agents, [0100], where the selection is based on the network attribute information), and 
setting up or routing a connection between the switch and the at least one switch controller according to the received instruction ([0098] where the controller manager (which corresponds to OFC3) determines moving the switch to a substitute controller Cx).
Atli and Yamada (hereafter Atli-Yamada) are analogous art because each reference discloses network information is collected in order to determine network status and information in an SDN network. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Atli system of using agents to collect network data with the load balancing of controllers, as in the Yamada system. The motivation to combine would be to manage imbalances between a plurality of controllers, as taught by Yamada ([0063]). 
 
Regarding claim 34, the combination of  Atli-Yamada discloses the features of claim 33, as discussed above. . However, However, Atli does not explicitly disclose wherein the controller agent is configured to perform the measurements related to connectivity by measuring at least one of: a round trip delay between each switch controller and the controller agent, a delay between a request and a following response from the respective switch controller, and the amount of traffic sent to/from the respective switch controllers.
However, Yamada, which is analogous to Atli in that network information is collected in order to determine network status and information in an SDN network, does disclose wherein the controller agent is configured to perform the measurements related to connectivity by measuring at least one of: a round trip delay between each switch controller and the controller agent, a delay between a request and a following response from the respective switch controller, and the amount of traffic sent to/from the respective switch controllers ([0079] see throughput characteristics between controllers and switches).
Atli and Yamada (hereafter Atli-Yamada) are analogous art because each reference discloses network information is collected in order to determine network status and information in an SDN network. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Atli system of using agents to collect network data with the load balancing of controllers, as in the Yamada system. The motivation to combine would be to manage imbalances between a plurality of controllers, as taught by Yamada ([0063]). 

Regarding claim 35, the combination of  Atli-Yamada discloses the features of claim 33, as discussed above. However, Atli does not explicitly disclose wherein the performed measurements indicate connectivity to the switch controllers themselves or to one or more data centers where the switch controllers are located.
However, Yamada, which is analogous to Atli in that network information is collected in order to determine network status and information in an SDN network, does disclose wherein the performed measurements indicate connectivity to the switch controllers themselves or to one or more data centers where the switch controllers are located ([0131] see throughput information measured, [0133] see throughput information measured for each of the controllers, which indicates connectivity to switch controllers).
Atli and Yamada (hereafter Atli-Yamada) are analogous art because each reference discloses network information is collected in order to determine network status and information in an SDN network. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Atli system of using agents to collect network data with the load balancing of controllers, as in the Yamada system. The motivation to combine would be to manage imbalances between a plurality of controllers, as taught by Yamada ([0063]). 

claim 36, the combination of Atli-Yamada discloses the features of claim 33, as discussed above. Atli further discloses wherein the controller agent is configured to perform said measurements of connectivity in response to receiving a measurement instruction from the controller manager ([0059] where BQE corresponds to controller manager, where agent checks and reports congestion status of the network). 

Regarding claim 37, the combination of Atli-Yamada discloses the features of claim 33, as discussed above. However, Atli does not explicitly disclose wherein the controller agent is configured to receive connectivity rules, said rules determining which switches should be connected to the respective switch controllers.
However, Yamada, which is analogous to Atli in that network information is collected in order to determine network status and information in an SDN network, does disclose wherein the controller agent is configured to receive connectivity rules, said rules determining which switches should be connected to the respective switch controllers ([0098] where the controller manager (which corresponds to OFC3) determines moving the switch to a substitute controller Cx, ([0046] where switch transmits message inquiry, where the rule corresponding to the switch is put into a flow table, [0049] where controller manager (OFC3) determines path for switch to controller).
Atli and Yamada (hereafter Atli-Yamada) are analogous art because each reference discloses network information is collected in order to determine network status and information in an SDN network. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Atli system of using agents to collect network data with the load balancing of controllers, as in the Yamada system. The motivation to combine would be to manage imbalances between a plurality of controllers, as taught by Yamada ([0063]). 


Regarding claim 45, the combination of Atli-Yamada discloses the features of claim 1, as discussed above. Atli further discloses a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according claim 1 ([0066] see set of instructions on computer readable storage medium).

Regarding claim 46, the combination of Atli-Yamada discloses the features of claim 45, as discussed above. Atli further discloses a carrier containing the computer program of claim 45, wherein the carrier is one of an electronic signal, optical signal, radio signal, or computer readable storage medium ([0066] see set of instructions on computer readable storage medium).

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see listed references in the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH S. SOLOMON whose telephone number is (571)270-0418.  The examiner can normally be reached on 9:30am - 5:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J. Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/RS/Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456